KRAVITCH, Circuit Judge,
concurring in part and dissenting in part:
Although I agree with the majority’s conclusion that the judgment of the district court must be reversed, I do not find it necessary to remand the case for further proceedings. In instructing the district court to reconsider the bases of its judgment, the majority suggests that “for plaintiffs to prevail, defendants’ conduct must have been deliberately based on an unjustifiable, group-based standard.” With all due respect, I find this reference to group-based discrimination unrelated to the allegations of the complaint. The plaintiffs have not alleged that they were the victims of intentional, group-based discrimination. Instead, the equal protection claim consisted entirely of the following factual allegations:
Without justification, defendants have allowed additional sewage from Joseph’s building. Defendants have also allowed changes in numerous other building [sic] and businesses surround E & T’s building, which increase the sewage going into Patton Creek Sewage Treatment Plant. Examples include the change of a Bonanza Restaurant into a larger and businer “Po-Folks” Restaurant, an addition to the “El Palacio” Restaurant, the change of a bakery to “Incahoots” Restaurant and Bar, the building of the “Hoover Emergency Medicine South” Clinic, and others. There is no justification for treating such buildings differently than that owned by plaintiffs.
The complaint thus does not allege that the plaintiffs were denied the additional sewage allocation because they were the members of a suspect or even a quasi-suspect group. See, e.g., Plyer v. Doe, 457 U.S. 202, 216-18, 102 S.Ct. 2382, 2395, 72 L.Ed.2d 786 (1982). Nor does the complaint contend that the additional sewage allotment involves a “fundamental right.” See, e.g., id. Consequently, the complaint alleges nothing more than that, in denying plaintiffs’ application for an additional sewage allocation while granting those of others, the defendants denied the plaintiffs’ rights to equal protection by acting in an arbitrary manner. See, e.g., Reed v. Reed, 404 U.S. 71, 76, 92 S.Ct. 251, 254, 30 L.Ed.2d 225 (1971); Logan v. Zimmerman Brusch Co., 455 U.S. 422, 442, 102 S.Ct. 1148, 1161, 71 L.Ed.2d 265 (1982) (Blackmun, J., concurring).
Under this type of equal protection claim, the defendants’ “intent to discriminate” is essentially irrelevant. Indeed, there can be no question but that the defendants intended to treat E & T differently from the companies which received additional sewage allotments. They did not, for example, award the additional allotments on the basis of names drawn out of a hat.
To succeed on their equal protection claim the plaintiffs must demonstrate that they were treated differently as the result of action that did not “rationally advanc[e] a reasonable and identifiable governmental objective.” Schweiker v. Wilson, 450 U.S. 221, 235, 101 S.Ct. 1074, 1083, 67 L.Ed.2d 186 (1981); see City of Clebourne v. Clebourne Living Center, 473 U.S. 432, 105 S.Ct. 3249, 3255, 87 L.Ed.2d 313 (1985). This rational basis, however, need not actually have been relied upon by the governmental body: it is enough if there are “plausible reasons” for the actions.1 U.S. *1116Railroad Retirement Board v. Fritz, 449 U.S. 166, 179, 101 S.Ct. 453, 461, 66 L.Ed.2d 368 (1980); Fleming v. Nestor, 363 U.S. 603, 612, 80 S.Ct. 1367, 1373, 4 L.Ed.2d 1435 (1960); cf. Clebourne Living Center, 105 S.Ct. at 3259-60 (considering actual grounds of governmental decision in determining that special zoning requirement was not supported by “any rational basis”).
In finding that plaintiffs had prevailed on their equal protection claims, the district court relied solely on the different resolutions of the sewage allotment applications of E & T and Joseph. Assuming arguendo that E & T and Joseph were similarly situated, it is clear from the majority opinion that there were legitimate, rational, and identifiable grounds to justify the different treatment they received. The majority does not suggest that there was no rational basis for the different classifications of E & T and Joseph under the original sewage moratorium. Certainly, “grandfather” clauses similar to those included in the original moratorium consistently have been upheld against equal protection challenges. See, e.g., New Orleans v. Dukes, 427 U.S. 297, 303, 96 S.Ct. 2513, 2517, 49 L.Ed.2d 511 (1976) (per curiam). The dispute thus centers on whether, under the moratorium as subsequently amended, Joseph was entitled to the additional sewage allotment that previously had been allocated under the prior moratorium scheme.
The majority’s instructions to the district court make clear, however, that there were numerous rational and legitimate reasons supporting the Moratorium Board’s decision to grant Joseph the additional sewage allotment despite the conditions that had been placed on the previous allocation. Whether these reasons in fact were the basis of the Board’s decision are, for the purposes of the plaintiffs’ equal protection claims, irrelevant. See Fritz, supra; Fleming v. Nestor, supra. Accordingly, I would reverse the judgment of the district court. Furthermore, as the appellees did not cross-appeal from the district court’s order, I find no reason to remand the case for that court to consider other, possibly viable grounds to support the plaintiffs’ equal protection claim.

. The majority characterizes the plaintiffs' claim as one involving the unequal administration of a facially neutral statute. See Manuscript at 1112 n. 5. Even if this characterization is accurate, it does not alter the fact that the sewage allocation to Joseph was not unconstitutional unless there is no rational basis to support the decision. The majority notes that different standards of proof are necessary in claims involving facially discriminatory statutes, facially neutral statutes resulting in a disparate impact, and unequal administration of facially neutral statutes. See id. However, the cases relied upon for these various standards each involved application of "strict” or "heightened" scrutiny. *1116Thus, these cases are inapposite to the rational-basis claim asserted by plaintiffs here.